                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

ALEXIS CLINE,                                   *
                                                *
       Plaintiff,                               *
                                                *       Docket No. __________________
v.                                              *
                                                *       JURY DEMANDED
JJ’S TRANSPORTATION, LLC,                       *
JONATHON ALAN GRAY, and                         *
JOHN DOE,                                       *
                                                *
       Defendants.                              *


                                         COMPLAINT


       COMES NOW Plaintiff, Alexis Cline, and files this complaint, and would show unto the

Court as follows:

                              PARTIES AND JURISDICTION

       1. Alexis Cline is a resident of the State of Tennessee.

       2. Defendant, JJ’s Transportation, LLC is a corporation organized in the State of

Alabama and transacting business in the State of Tennessee on the date at issue.

       3. JJ’s Transportation, LLC can be served, according to the Federal Motor Carrier

Safety Administration, with a copy of the complaint and summons through its registered agent

MaxxGuard Inc. at 1445 N Highland Ave, Jackson Tennessee, 38301.

       4. JJ’s Transportation, LLC is registered with U.S. Department of Transportation under

DOT number 3061546.

       5. Jonathon Alan Gray is a resident of the State of Alabama and can be served with a

Summons and Complaint at 1119 Watson Bridge Road, Kinsey, Alabama 36303.




Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 1 of 17 PageID #: 1
        6. John Doe was driving an unknown vehicle and was not involved in the wreck. No

other information is known (see the police report attached as Exhibit 1).

        7.    NOT TO BE READ TO THE JURY: The Plaintiff alleges that one or more of the

Defendants is uninsured, or underinsured, and as such invokes her contractual rights with her

insurance carrier, GEICO (policy number 4470-68-59-69), who can be served through the

Tennessee Commissioner of Insurance, 500 James Robertson Parkway, Nashville, TN 37242-

1131.

        8.    NOT TO BE READ TO THE JURY: The State of Tennessee, who may be served

with process through the Attorney General of the State of Tennessee: The Honorable Herbert

Slattery, III, Office of the Tennessee Attorney General, John Sevier Building, 500 Charlotte

Avenue, Nashville TN 37243, is included as a statute is declared to be unconstitutional.

        9.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 because diversity of citizenship exists between Plaintiff and Defendants and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        10.   Venue is proper ursuant to 28 U.S.C. §1391(a) because the accident giving rise to

this action occurred in Knox County, Tennessee.

        11. Defendant JJ’s Transportation is an interstate common carrier based out of Alabama.

        12. The provisions of 49 CFR §§ 301-399, commonly referred to as the “Federal Motor

Carrier Safety Regulations” or “FMCSR” are applicable to this case and both JJ’s and Jonathon

Gray were required to obey these regulations at the time of the collision and at all relevant times

prior to the collision.

        13. Upon information and belief, JJ’s Transportation is the owner of the Dodge truck and

trailer operated by Jonathon Gray, based out of Alabama.



                                                2

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 2 of 17 PageID #: 2
        14. Upon information and belief, at the time of the collision, Defendant Jonathon Gray

was an employee and/or agent of JJ’s Transportation.

        15. Upon information and belief, at all times relevant hereto, Jonathon Gray was a truck

driver for JJ’s Transportation and was acting within the scope and course of the business of

defendant JJ’s Transportation.

        16. At all times relevant hereto, JJ’s Transportation was acting by and through its

employees/agents and are responsible for the acts of those employees and agents pursuant to

respondeat superior, agency, or similar theory of law.


                                    STATEMENT OF FACTS

        17. All preceding statements of plaintiffs’ complaint are incorporated herein and re-

alleged as if expressly set forth herein.

        18. On or about May 15, 2018 at approximately 5:08 p.m., Defendant Jonathon Gray was

driving a Dodge Ram 3500 truck towing a trailer owned by JJ’s Transportation eastbound on

Interstate 40.

        19. At the same time and place, Alexis Cline was driving a silver 2011 Jeep Grand

Cherokee SUV eastbound on I-40 ahead of Jonathon Gray.

        20. Due to dense traffic John Doe, in an unknown vehicle, entered into the lane of travel

occupied by Plaintiff and Defendants.

        21. Plaintiff Cline maintained a safe space.

        22. Plaintiff Cline applied her brakes.

        23. Defendant Gray was following improperly.

        24. Defendant Gray failed to avoid violently crashing into the rear of Plaintiff Cline’s

SUV.


                                                  3

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 3 of 17 PageID #: 3
       25. Defendant Jonathon Gray had a duty to maintain the Dodge truck and trailer to ensure

the safety of citizens on the roads, interstates and highways.

       26. Defendant Jonathon Gray had a duty to inspect the Dodge truck and trailer before

driving it to insure the safety of citizens on the roads, interstates and highways.

       27. Defendant Jonathon Gray was driving carelessly and erratically and failed to exercise

due care while operating his vehicle.

       28. Defendant Jonathon Gray was driving the Dodge truck and trailer in a careless,

negligent, and dangerous manner.

       29. The wreck was solely caused by the negligence of the Defendants, individually and

collectively, and the careless driving of Defendant Gray and Defendant John Doe.

       30. Properly trained commercial drivers are able to stop for wrecks ahead of them.

       31. Commercial drivers who are paying attention to the roadway are able to stop for

wrecks ahead of them.

       32. No act of Alexis Cline contributed to cause the wreck.

       33. No failure to act of Alexis Cline contributed to cause the wreck.

       34. The Dodge truck and trailer being operated by Defendant Jonathon Gray had

improperly maintained brakes at the time of the collision, which the Defendant Jonathon Gray

knew, or should have known of prior to the collision.

       35. Alexis Cline was severely injured as a result of the collision.


             COUNT I – NEGLIGENCE OF JJ’S TRANSPORTATION, LLC:
                NEGLIGENT HIRING, TRAINING, ENTRUSTMENT,
                SUPERVISION, RETENTION AND MAINTENANCE

       36. All preceding statements and allegations of plaintiff’s complaint are incorporated

herein and realleged as if expressly set forth herein.


                                                  4

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 4 of 17 PageID #: 4
        37.   JJ’s Transportation is the owner of the Dodge Truck operated by Jonathon Gray.

        38.   JJ’s Transportation is the owner of the trailer operated by Jonathon Gray.

        39.   At the time of the wreck, Jonathon Gray was an employee and/or agent of JJ’s

Transportation

        40.   At all times relevant hereto, Jonathon Gray was a truck driver for JJ’s

Transportation and was acting within the scope and course of its business.

        41.   At all times relevant hereto, JJ’s Transportation was acting by and through its

employees/agents and are responsible for the acts of those employees and agents pursuant to

respondeat superior, agency, apparent agency, negligent entrustment, negligent hiring of an

independent contractor, or similar theory of law.

        42.   At all times relevant hereto, JJ’s Transportation and Jonathon Gray were acting in a

joint enterprise:

                 a. They agreed to move goods for profit;

                 b. They had a written contract, specifically, but not limited to a bill of lading;

                 c. They coordinated and combined resources and skills in order to achieve their

                    objective of moving the load in order to earn money.

        43.   Regardless of the employment relationship, JJ’s Transportation is the registered

owner of US DOT Number 3061546 displayed on the Dodge truck involved in this collision and

is therefore responsible for the acts of the driver of that vehicle.

        44.   At all times relevant to this cause of action, Defendants JJ’s Transportation and

Jonathon Gray were subject to and required to obey the minimum safety standards established by

the Federal Motor Carrier Safety Regulations (FMCSR) (49 CFR §§ 301-399), either directly or




                                                   5

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 5 of 17 PageID #: 5
as adopted by the Tennessee Department of Transportation Safety Rules & Regulations 1340-6-

1-.20 and pursuant to T.C.A. §§ 65-2-102 and 65-15-113.

       45.   The operation of a trucking company and the hiring, qualifying, training, and

supervising of its drivers requires car and skill to be done safely or it is foreseeable that serious

harm and injury will occur to the traveling public.

       46.   JJ’s Transportation’s acts, and failures to act, as described below and above resulted

in foreseeable harm to Mr. and Mrs. Bain.

       47.   The Defendants will be shown at trial to have violated the Federal Motor Carrier

Safety Regulations which constitutes negligence per se, including but not limited to:

               a. § 383        Commercial Driver’s License Standards

               b. § 390        General

               c. § 391        Qualifications of Drivers

               d. § 392        Driving of Commercial Motor Vehicles

               e. § 393        Parts and Accessories Necessary for Safe Operation

               f. § 395        Hours of Service

               g. §396         Inspection, Repair, and Maintenance

       48.   Defendant JJ’s Transportation was required to qualify and hire safe truck drivers

and to teach and train those drivers so that they are able to understand and obey the rules and

regulations contained in the Commercial Driver’s License Manual and carry out their duties and

obligations thereunder.

       49.   Defendant JJ’s Transportation was required to qualify and hire safe truck drivers

and to teach and train those drivers so that they are able to understand and obey the rules and

regulations contained in the FMCSR and carry out their duties and obligations thereunder.



                                                  6

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 6 of 17 PageID #: 6
       50.   Defendant JJ’s Transportation was negligent, and grossly negligent, in:

               a. hiring and/or contracting with Defendant Gray to drive the Dodge truck and
                  trailer at issue;

               b. training of Defendant Gray on the FMCSR and compliance;

               c. failing to supervise Defendant Gray while driving the Dodge truck and trailer;

               d. failing to train Defendant Gray to properly drive the Dodge truck and trailer;

               e. failing to train Defendant Gray to properly inspect the Dodge truck and trailer;

               f. failing to train Defendant Gray to properly maintain the Dodge truck and
                  trailer;

               g. entrusting Defendant Gray with the Dodge truck and trailer;

               h. retaining Defendant Gray to drive the Dodge truck and trailer;

               i. failing to conduct proper and required checks on the background of their
                  employee, agent and/or contractor, Defendant Gray; and

               j. failing to exercise ordinary care to determine their employees’ agents’ and/or
                  contractors’ fitness for the task of driving a commercial vehicle interstate.


       51.   Defendant JJ’s Transportation had a duty to promulgate and enforce rules and

regulations to ensure its drivers and vehicles were reasonably safe, and negligently failed to do

so.

       52.   The FMCSA reported in the publicly-accessible Safety Measurement System

(SMS) that JJ’s Transportation vehicles have an out-of-service rate of 44.4% (more than twice

the national average of 20.7%), and its drivers have an out-of-service rate of 27.3% (nearly 5

times the national average of 5.5%).        As such JJ’s Transportation knew that its policies,

procedures, and systems for hiring, qualifying, training, and supervising drivers were inadequate

and put the public at risk prior to the wreck.




                                                 7

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 7 of 17 PageID #: 7
       53.   Defendant JJ’s Transportation, through its agents and employees, knew, had reason

to know, or should have known by exercising reasonable care, about the risks set forth in this

complaint and that by simply exercising reasonable care these risks would be reduced or

eliminated. These risks include, but are not limited to:

               a. The risks associated with unsafe drivers,

               b. The risks associated with failing to train drivers to obey the FMCSR,

               c. The risks associated with failing to train drivers to follow minimum driving

                   standards for commercial drivers,

               d. The risks associated with failing to train drivers to follow minimum inspection

                   standards for commercial drivers,

               e. The risks associated with failing to train drivers to follow minimum

                   maintenance standards for commercial drivers,

               f. The risks associated with failing to have adequate risk management policies

                   and procedures in place,

               g. Failing to ensure its routes could be driven within hours-of-service,

               h. Requiring drivers to meet unrealistic driving goals which JJ’s Transportation

                   knew, had reason to know, or should have known would cause its drivers to

                   violate the hours-of-service regulations.

               i. Failing to have policies and procedures in place to identify undertrained and

                   unqualified drivers.

               j. Failure to appropriately implement and enforce risk management policies and

                   procedures to monitor and assess Defendant Gray once he was hired.

               k. Failing to implement and follow a written safety plan.



                                                 8

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 8 of 17 PageID #: 8
               l. Failing to protect the members of the public, such as the Plaintiff, from the

                   risks described above,

               m. Failing to use the composite knowledge reasonably available to JJ’s

                   Transportation to analyze the data available to it to identify the risk, take steps

                   to reduce or eliminate the risk, and to protect members of the public from that

                   risk.

               n. Failing to appropriately implement and enforce risk management policies and

                   procedures to identify the risks described above,

       54.   In order to put the matter at issue, Plaintiff alleges that JJ’s Transportation was

negligent in the maintenance of the Dodge truck and trailer and in the hiring, qualifying,

supervising, training, and retention of Defendant Gray and is responsible for negligent

entrustment of their Dodge truck and trailer to his care, and these acts of negligence, individually

and combined and concurring with the acts of negligence of the other Defendants, proximately

resulted in the damages to the Plaintiffs.

       55.   The negligence of Defendant JJ’s Transportation was a proximate cause of the

injuries sustained by Ms. Cline.

       56.   As a result of Defendant JJ’s Transportation’s negligence, Alexis Cline suffered
serious injuries affecting her activities of normal daily living.


                                      COUNT II
                            NEGLIGENCE OF JONATHON GRAY

       57. All preceding statements and allegations of plaintiff’s complaint are incorporated

herein and realleged as if expressly set forth herein.




                                                   9

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 9 of 17 PageID #: 9
        58. At the time of the collision, defendant Jonathon Gray failed to exercise due care by

 driving the Dodge truck and trailer carelessly and erratically, having faulty brakes, driving in a

 reckless manner, improperly following too close, disregarding the actual and potential hazards

 then existing, and failing to perform a proper inspection of the Dodge truck and trailer when he

 knew, or should have known, of the problem with the brakes.

        59. At all times relevant hereto, Alexis Cline exercised ordinary care in operating her

 vehicle.

        60. The Dodge truck and trailer driven by Defendant Jonathon Gray was driven with the

 permission and at the direction of JJ’s Transportation.

        61. Upon information and belief, the Dodge truck and trailer driven by Defendant

 Jonathon Gray was driven in the course and scope of his employment with the business of JJ’s

 Transportation.

        62. Regardless of the employment relationship, JJ’s is the registered owner of US DOT

 Number 3061546 displayed on the Dodge truck involved in this collision and is therefore

 responsible for the acts of the driver of that vehicle.

        63. At the time and place of this collision, Defendant Jonathon Gray was generally

 negligent under the circumstances then and there existing in that he:

                a. Failing to keep his vehicle under control;

                b. Failing to keep a proper lookout;

                c. Failing to timely apply his brakes, alter direction of travel, or take any other

                    appropriate action when he, by the exercise of due and reasonable care, should

                    have seen the vehicle in front of him;

                d. Failing to operate his vehicle in a safe and prudent manner in view of the



                                                   10

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 10 of 17 PageID #: 10
                    conditions which existed at the time of the collision;

                e. Failure to stop with the flow of traffic;

                f. Failed to keep a safe and reasonable distance between the car he was

                    following and his Dodge truck and trailer (following too closely);

                g. Operated his vehicle at an excessive speed;

                h. Failed to yield the right of way;

                i. Failing to inspect his vehicle in a manner considerate of the safety and lives of

                    the others persons lawfully on the road;

                j. Failing to operate his vehicle in a manner considerate of the safety and lives of

                    the other persons lawfully on the road;

                k. Driving in a reckless manner;

                l. Such other actions or inactions that may be shown at a hearing of this cause.

        64. Defendants’ negligence proximately caused the collision with Alexis Cline’s SUV

 and resulting damages and injuries.

        65. At the time and place of this accident, the Defendant Jonathon Gray was negligent

 per se in that he was violating one or more of the statutes of the State of Tennessee; to include

 but not be limited to:

                a. T.C.A. § 55-8-136           Drivers to exercise due care

                b. T.C.A. § 55-10-205          Reckless driving

                c. T.C.A. § 55-9-204           Brakes

                d. T.C.A. § 55-8-124           Following too closely

        66. That Defendants JJ’s Transportation and Jonathon Gray were subject to the “Federal

 Motor Carrier Safety Regulations” 49 CFR §§ 301-399 either directly, or as adopted by the



                                                  11

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 11 of 17 PageID #: 11
 Tennessee Department of Transportation Safety Rules & Regulations 1340-6-1-.20 and pursuant

 to T.C.A. §§ 65-2-102 and 65-15-113, at the time and date of the collision.

           67. That Defendants JJ’s Transportation and Jonathon Gray will be shown at trial to have

 violated the state and Federal Motor Carrier Safety Regulations, which constitutes negligence

 per se.

           68. Defendants’ negligence, individually and collectively, proximately caused the wreck

 and the injuries and damages to Alexis Cline.


                                         COUNT III
                                  NEGLIGENCE OF JOHN DOE

           69. All preceding statements of the complaint are incorporated herein and realleged as if

 expressly set forth herein. Upon information and belief:

           70. At the time of the wreck, according to the police report, Defendant John Doe failed to

 exercise due care by driving his vehicle carelessly and erratically, driving in a reckless manner,

 improperly changing lanes, and disregarding the actual and potential hazards then existing.

           71. At the time and place of this wreck, Defendant John Doe was generally negligent

 under the circumstances then and there existing in that he:

                  a. failed to keep his vehicle under control;

                  b. failed to keep a proper lookout;

                  c. failed to operate his vehicle in a safe and prudent manner in view of the

                      conditions which existed at the time of the wreck;

                  d. operated his vehicle at an excessive speed;

                  e. failed to yield the right of way;

                  f. drove in a reckless manner; and



                                                   12

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 12 of 17 PageID #: 12
                  g. Such other actions or inactions that may be shown at a hearing of this cause.

        72. At the time and place of this accident, the Defendant John Doe was negligent per se

 in that he was violating one or more of the statutes of the State of Tennessee; to include but not

 be limited to:

                  a. T.C.A. § 55-8-136         Drivers to exercise due care

                  b. T.C.A. § 55-10-205        Reckless driving

                  c. T.C.A. § 55-8-123         Driving on roadway laned for traffic

                  d. T.C.A. § 55-8-142         Turning movements

                  e. T.C.A. § 55-8-143         Signals for turns

        73. Defendants’ negligence, individually and collectively, proximately caused the wreck

 with Alexis Cline’s SUV and resulting in the damages and injuries to Ms. Cline.


                             NOT TO BE READ TO THE JURY
                  COUNT IV – DECLARATION OF UNCONSTITUTIONALITY

        74. All preceding statements and allegations of the complaint are incorporated and

 realleged as if expressly set forth herein.

        75. Plaintiff seeks a judicial determination of his legal rights with respect to Tenn. Code

 Ann. § 29-39-102, as well as a judicial determination that Tenn. Code Ann. § 29-39-102 violates

 the Tennessee Constitution, pursuant to Tennessee’s Declaratory Judgments Act, Tenn. Code

 Ann. § 29-14-102.

        76. Plaintiff has alleged injuries compensable only through non-economic damages,

 which, based upon severity, experience before the Tennessee courts and Tennessee juries in

 cases of similarly significant injuries, greatly exceed the applicable limitations on such damages

 under Tenn. Code Ann. § 29-39-102.



                                                  13

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 13 of 17 PageID #: 13
        77. The limitation on non-economic damages codified at Tenn. Code Ann. § 29-39-102

 violates the Plaintiff’s fundamental and “inviolate” right to trial by jury, guaranteed by Article 1,

 § 6 of the Tennessee Constitution, by supplanting the jury’s determination of facts proven at a

 fair and proper trial, namely, appropriate compensation, and substituting a legislative

 determination, divorced from the facts of the case, that overrides the jury’s constitutionally

 guaranteed determination of those facts.

        78. The limitation on non-economic damages codified at Tenn. Code Ann. § 29-39-102

 violates the separation of powers mandated by Article II, §§ 1 & 2 of the Tennessee Constitution

 by permitting the General Assembly to require judges to enter judgment at odds with a jury’s fair

 and proper verdict and the record developed in the case, as well as arrogate to itself the judicial

 power to suggest remittitur, and by permitting the General Assembly to impermissibly encroach

 upon the adjudicative function of the judicial branch.

        79. Defendants have a real interest, adverse to the Plaintiff’s, in having the cap under

 Tenn. Code Ann. § 29-39-102 applied to limit the damages and their liability in this case.

        80. Alexis Cline’ non-economic damages (as defined in Tenn. Code Ann. § 29-39-101)

 exceed $750,000. To the extent that the jury agrees and deems it appropriate, given the facts and

 the law, to award non-economic damages to Alexis Cline in an amount in excess of $750,000,

 the Court may be called upon by one or more of the Defendants to reduce the jury’s verdict for

 non-economic damages to $750,000 under Tenn. Code Ann. § 29-39-102.

        81. Any reduction of the jury’s verdict pursuant to Tenn. Code Ann. § 29-39-102,

 whether sought by the defendants or by act of the Court sua sponte or on motion would violate

 the following constitutional provisions: Article I, Section 6 of the Constitution of Tennessee;

 Article I, Section 8 of the Constitution of Tennessee; Article I, Section 17 of the Constitution of



                                                  14

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 14 of 17 PageID #: 14
 Tennessee; Article I, Section 23 of the Constitution of Tennessee; Article II, Section 2 of the

 Constitution of Tennessee; Article VI, Section 1 of the Constitution of Tennessee; Article XI,

 Section 16 of the Constitution of Tennessee; the equal protection and due process guarantees

 afforded to Tennesseans, including Plaintiffs, under the Constitution of Tennessee and the

 Constitution of the United States of America; and the right to trial by jury secured by the Seventh

 Amendment to the Constitution of the United States.

        82. Thus, Plaintiff asks that the Court find and declare that the Tenn. Code Ann. § 29-39-

 102 violates one or more of the aforementioned constitutional provisions, is invalid as a matter of

 law, and can serve as no limitation whatsoever on entry of judgment for the non-economic

 damages and losses sustained by Plaintiff, as determined by the jurors selected by the parties and

 empaneled by the Court in this cause.

        83. Notice of this action will be mailed to the Attorney General of the State of Tennessee

 as required by Tenn. R. Civ. P. 24 and Tenn. Code Ann. § 29-14-107, notifying the State of

 Tennessee Attorney General that Plaintiff is challenging the constitutionality of Tenn. Code Ann.

 § 29-39-102.

        84. Plaintiff acknowledges that this issue is not ripe, as a judgment has not been obtained

 in excess of the caps (see Clark v. Cain, 479 S.W.3d 820, 832 (Tenn. 2015)) and all matters

 including briefing should be stayed until post-verdict, at which time the Court should set a time

 for the Attorney General to intervene and schedule briefing on the merits of these issues.

        85. Plaintiff reserves the right to more fully set forth the basis of the unconstitutionality

 of these statutes once a judgment has been entered and the issue is ripe.

                                            COUNT V
                                            DAMAGES




                                                 15

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 15 of 17 PageID #: 15
        86. All preceding statements and allegations of the Alexis Cline complaint are

 incorporated herein and realleged as if expressly set forth herein.

        87. As set forth more fully in the facts hereinabove, each of the Defendants acted in a

 willful, wanton and reckless manner which either alone, or combined and concurring with the

 actions of the other defendants acts of negligence, directly and proximately caused the collision

 and Alexis Cline’s injuries.

        88. Defendants knowingly, intentionally recklessly, and/or willfully disregarded the

 Federal Motor Carrier Safety Regulations.

        89. Defendants’ conduct constituted a conscious disregard for the life and safety of

 Alexis Cline and for the lives and safety of the motoring public generally, and these defendants

 are therefore liable, to the Alexis Cline for exemplary or punitive damages.

        WHEREFORE, Alexis Cline prays that the following relief be granted:

        a. A trial by jury;

        b. For Summons and Complaint to issue against the Defendants;

        c. For judgment against the Defendants to compensate the Alexis Cline for their pain

            and suffering, past, present, and future;

        d. For judgment against the Defendants in an amount sufficient to compensate the

            Alexis Cline for the medical expenses incurred to date, as well as for medical

            expenses which will be incurred in the future;

        e. For judgment against the Defendants in amount sufficient to compensate the Alexis

            Cline for lost wages incurred, including future lost wages or ability to earn income;

        f. Such other economic and non-economic loses as may be shown at the hearing of this

            matter.



                                                  16

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 16 of 17 PageID #: 16
       g. That the Alexis Cline obtain judgment against the Defendants in an amount the jury

          believes to be just, fair and equitable, given the facts and after hearing the issues in

          this case, not to exceed the sum of $3,000,000.00

       h. For an award of punitive damages against Defendants JJ’s and Jonathon Gray, in an

          amount the jury believes to be just, fair and equitable, given the facts and after

          hearing the issues in this case, not to exceed the sum of $3,000,000.

       i. Court Cost and discretionary Costs.

       j. For all such further and general relief which this Court deems just and proper.


                                            Respectfully submitted,
                                            TRUCK WRECK JUSTICE, PLLC

                                            BY:   _/s/ Danny R. Ellis____________________
                                                     DANNY R. ELLIS, BPR #020747
                                                     ATTORNEYS FOR PLAINTIFFS
                                                     1419 Market Street
                                                     Chattanooga, TN 37402
                                                     423-265-2020
                                                     danny@truckwreckjustice.com




                                                17

Case 3:19-cv-00169-PLR-HBG Document 1 Filed 05/10/19 Page 17 of 17 PageID #: 17
